Citation Nr: 0313699	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  95-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for nasoseptal 
deviation.  

4.  Entitlement to a rating in excess of 30 percent for left 
knee injury residuals, with instability.

5.  Entitlement to a rating in excess of 20 percent for right 
knee injury residuals.

6.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.  

7.  Entitlement to an effective date earlier than April 9, 
1995, for the grant of a total rating based on individual 
umemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1971, and from September 1973 to October 
1980.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  For the reasons indicated below, further 
RO adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  


Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

The Board provided the veteran notice of the VCAA in March 
2003.  However, under Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, supra, the notice was 
inadequate .  The Board cannot proceed in its adjudication of 
these matters without correcting this procedural deficiency.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate his 
claims, what the evidence of record 
shows, and what further evidence VA would 
obtain for him, as well as what evidence 
or information he is responsible for 
obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims folder.

2.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the 
claims.  If any claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


